Case 4:19-cv-00180-ALM-KPJ Document 98 Filed 07/29/19 Page 1 of 2 PageID #: 1640



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 Edward Butowsky,

      Plaintiff,

 v.                                                       Case No. 4:19-cv-00180-ALM-kpj

 Michael Gottlieb, et al.,

      Defendants


                                             NOTICE

         NOW COMES Edward Butowsky, the Plaintiff, notifying the Court as follows:

         Plaintiff's Counsel wishes to clarify something in the July 23, 2019 MOTION         TO


 STRIKE (Doc. No. 87) that he filed on behalf of Mr. Butowsky. The New York case that

 he referenced in the motion was dismissed for failure to state a claim, and that is why it is

 on appeal. See OPENING BRIEF       OF   APPELLANT TY CLEVENGER , Ty Clevenger v. Dean

 Yuzek, et al., Case No 2018-09977, New York Supreme Court 2nd Appellate Division

 (http://lawflog.com/wp-content/uploads/2019/07/2019.03.29-Appeal-Brief-merged.pdf).

         Plaintiff's Counsel did not address one of the cases in the July 11, 2019 OPPOSITION

 TO   PLAINTIFF'S MOTION   FOR   EXTENSION   OF   TIME   TO   FILE RESPONSE BRIEF (Doc. No. 60),

 namely Hughes v. Twenty-First Century Fox, Inc., No. 17-cv-7093, at 2 (S.D.N.Y. June

 25, 2018), but he will address that if the Court wishes. The Plaintiff hopes, however, that

 the parties can dispense with further discussion of these extraneous matters and focus on

 the case before the Court.



                                                  -1-
Case 4:19-cv-00180-ALM-KPJ Document 98 Filed 07/29/19 Page 2 of 2 PageID #: 1641



                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky




                             CERTIFICATE OF SERVICE

        I certify that a copy of this document was filed electronically with the Court's ECF
 system on July 29, 2019, which should result in automatic notification to all counsel of
 record.

                                           /s/ Ty Clevenger
                                           Ty Clevenger




                                            -2-
